DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas A. Miller (Reg. No. 40,091) on 05/05/2022.

The application has been amended as follows: 
3. (Currently Amended) The device according to claim 1, wherein a ratio between the period of the platform and a largest of the elementary periods is less than or equal to 10.

Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Douglas et al. (US 2016/0236100) and VAN LOOKEREN CAMPAGNE et al. (US 2016/0140862), fail to specifically teach the invention as claimed. The specific limitation of a device and method for moving an object, the device having a base and a plate adapted to receive an object, and six supports i.e. rods, provided with an upper end connected to the plate and a lower end connected to the base, the upper end and the lower end of the supports comprise five degrees of freedom in a combined way in independent claim 1 when combined with the limitations of a plurality, an actuation device is connected to three of the supports and adapted to print preset periodic movements on the supports, three supports are designed as controlled supports to print the periodic movements on the plate with respect to the base according to the degrees of freedom also in independent claim 1 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1 and 3-17. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Alet discloses a hexapod actuator device, notably used in flight simulators or driving simulators, includes six legs. A first end of each leg is notably mobilizable along a straight segment by virtue of a motorized carriage. The hexapod actuator comprises notably six segments of straight lines that may be coplanar or inclined with respect to the ground.
Douglas discloses an apparatus for maintaining a support platform and a payload mountable thereon in near neutral equilibrium relative to a base structure. The support platform is spaced from the base structure by a plurality of actuators which provide the support platform with six degrees of freedom relative to the base structure about longitudinal, lateral and vertical axes. A substantially upright strut is mountable between the base structure and support platform for supporting the weight of the support platform and payload.
VAN LOOKEREN CAMPAGNE discloses a 6 degree-of-freedom motion hexapod simulator assembly comprising of a fixed base, a displaceable simulator platform comprising of a load bearing structure, and 6 linear actuators having upper ends thereof interconnected with the load bearing structure by three pairs of two-degree of freedom joints and lower ends thereof interconnected with the fixed base by means of three pairs of two-degree of freedom joints
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855